TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00849-CV



                                  In re Walter Lee Hall, Jr.



                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator has filed an emergency motion for temporary relief and a petition for writ of

mandamus. See Tex. R. App. P. 52.8, 52.10. We deny both the motion for temporary relief and the

petition for writ of mandamus.



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Filed: December 29, 2011